                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            CASE NO. 3:19-CV-469-RJC-DCK

 JOSEPH W. CRAFT III,                                  )
                                                       )
                  Plaintiff,                           )
                                                       )
     v.                                                )      ORDER
                                                       )
 ALEXANDER WELLFORD TABOR,                             )
                                                       )
                  Defendant.                           )
                                                       )

          THIS MATTER IS BEFORE THE COURT regarding Defendant’s “Motion To Dismiss

First Amended Complaint…” (Document No. 32) and Plaintiff’s “Motion To Dismiss Amended

Counterclaims” (Document No. 36). These motions have been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b) and are ripe for review. Having considered the

motions and the record, the undersigned finds that a hearing may assist the Court in reaching a

decision on the pending motions.

          Noting the on-going COVID-19 pandemic, the undersigned will direct counsel for

the parties to appear at a virtual hearing on December 8, 2020. The Clerk of Court’s office will

contact counsel at a later date with a link to a Zoom address for the hearing.

          The undersigned acknowledges that some time has passed since the pending motions were

briefed in this matter. As such, the Court will direct counsel for the parties to confer, and then

each side shall file a Status Report of five (5) pages or less. The Status Reports should include

any updates in the status of the case or relevant caselaw. In addition, the Status Reports should

indicate the attorney(s) for each side who will attend the hearing and the attorney(s) for each side

who will speak for the client.




      Case 3:19-cv-00469-RJC-DCK Document 45 Filed 11/19/20 Page 1 of 2
       IT IS, THEREFORE, ORDERED that counsel for each side shall confer with each other

via telephone or an online virtual meeting to discuss the status of the case, including the possibility

of resolving or narrowing the pending issues in the lawsuit without Court intervention, on or before

December 2, 2020.

       IT IS FURTHER ORDERED that each side shall file a Status Report, as described herein,

on or before December 4, 2020.

       IT IS FURTHER ORDERED that counsel for each side in this case, including at least

one (1) member of the Bar of this Court per side, shall appear at a virtual hearing on

Wednesday, December 8, 2020 at 2:00 p.m. Counsel should be prepared to discuss the status

of the case and explain the parties’ arguments regarding the pending motions.

       SO ORDERED.


                                  Signed: November 19, 2020




                                                  2
       Case 3:19-cv-00469-RJC-DCK Document 45 Filed 11/19/20 Page 2 of 2
